Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission to impose reciprocal discipline pursuant to Supreme Court Rule 763 is allowed, and respondent Phillip Lawrence Weinberg, who has been disciplined in the State of Washington, is suspended from the practice of law in the State of Illinois for two years and until he is reinstated to the practice of law in Washington. Suspension effective June 10, 2005. Respondent Phillip Lawrence Weinberg shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.